      Case 3:19-cr-03024-GPC Document 61 Filed 10/30/20 PageID.435 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9   UNITED STATES OF AMERICA,                         Case No. 19-CR-3024-GPC
10               Plaintiff,                            JUDGMENT AND ORDER
                                                       DISMISSING INDICTMENT
11         v.                                          WITHOUT PREJUDICE
12   JAIME EDUARDO VALDOVINOS-ROMERO,
13
                 Defendant.
14
15
16
17        Based upon the Amended Motion of the United States to Dismiss the Indictment in
18 this case, and for the reasons set forth therein, and for good cause appearing therefor,
19 IT IS HEREBY ORDERED that the United States’ Motion to Dismiss the Indictment
20 Without Prejudice is GRANTED and the Indictment in Case Number 19-CR-3024-GPC
21 shall be DISMISSED WITHOUT PREJUDICE.
22
23 Dated: October 30, 2020
24
25
26
27
28
